Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Note: This office is being sent to correct the list of claims indicated on the PTOL-37.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The record is clear on the reasons for allowance.

Related Art
Kim et al (US Publication No.: 20210165791) discloses a neural network based similarity analysis model that learns using first learning data and second learning data. Fig. 6 shows the neural network learning process for generating an encoder. Such reference fails to disclose the recited limitations of this application.

Le Roux et al (US Publication No.: 20190318725) discloses a speech recognition system for recognizing speech including overlapping speech by multiple speakers. Fig. 3 shows the multi-speaker ASR networks with attention decoder. Such reference fails to disclose the recited limitations of this application.

Jiang et al (US Publication No.: 20180276525) discloses a neural network for human computer interaction and user equipment. Fig. 2 shows the neural network receiving a natural language question and calculating triplet vector to determine the answer to the question. Such reference fails to disclose the recited limitations of this application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656